IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


R. BRIAN SHOBER, INDIVIDUALLY AND          : No. 277 MAL 2020
AS EXECUTOR OF THE ESTATE OF               :
ROSALEE MARIE SHOBER, DECEASED,            :
                                           : Petition for Allowance of Appeal
                   Petitioner              : from the Order of the Superior Court
                                           :
                                           :
             v.                            :
                                           :
                                           :
ST. JOSEPH MEDICAL CENTER; ST.             :
JOSEPH REGIONAL HEALTH NETWORK;            :
CAROL A. GREENBERG, EXECUTRIX OF           :
THE ESTATE OF ROBERT GREENBERG,            :
M.D.; MOHAMED F. SOUMAKIEH, M.D.;          :
BORNEMANN HEALTH CORPORATION               :
A/K/A BORNEMANN SURGERY                    :
ASSOCIATES, A/K/A BORNEMANN                :
ANESTHESIA,                                :
                                           :
                   Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of December, 2020, the Petition for Allowance of Appeal

is DENIED.